Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 02, 2020 has been entered.
 
Response to Amendment
2.	Claims 4, 5 and 20 have been amended and claims 31-33 added as requested in the amendment filed on April 30, 2020. Following the amendment, claims 4-7, 20 and 29-33 are pending in the instant application.
3.	Claims 4-7, 20 and 29-33 are under examination in the instant office action.
4.	Any objection or rejection of record, which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
5.	Applicant’s arguments filed on December 02, 2020 have been fully considered but they are not deemed to be persuasive for the reasons set forth below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 20, 29, 30, 32 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
7.	Claim 20 is indefinite for reasons that follow. The claim is directed to a method of predicting evolution of Alzheimer’s disease in subject under diagnosis for the disease and at the same time under diagnosis for the onset of phenoconversion, which appears to be mutually exclusive. 
8.	Claim 29 is vague and ambiguous for specifically requiring to use a formula to calculate a time of phenoconversion in a subject while being dependent from claim 4, which is limited to subjects already showing  phenoconversion, thus rendering the claimed subject matter indefinite. 
9.	Similarly, claim 30 is indefinite for specifically requiring using a formula to calculate a time of phenoconversion in a subject while being dependent from claim 5, which is limited to subjects not showing phenoconversion and being evaluated for prognosis, a risk to develop in the future, of Alzheimer’s disease. 
10.	Claim 32 is indefinite for adding a step of treatment for Alzheimer’s disease to the subject who currently does not have AD, see claim 5.
11.	Claim 33 is indefinite for being dependent from indefinite claim(s).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

12.	Claims 4-7, 20 and 29-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more, see reasons of record in section 12 of Paper mailed on January 30, 2020 and in section 10 of Paper mailed on June 02, 2020.  
Applicant argues that the present claims are patentable under 35 U.S.C. 101 because they include additional specific features that impose meaningful limitations on the judicial exception, pp. 8-10 of the Response. The three additional features are: using only saliva sample, using antibodies that bind to lactoferrin and reference to specific levels of lactoferrin for diagnostic purposes. Applicant submits that these three elements integrate the judicial exception into a practical application. Applicant’s arguments have been fully considered but found to be not persuasive for reasons that follow.
As fully explained earlier, present claims encompass changes in the levels of naturally occurring lactoferrin during pathology of Alzheimer’s disease, the process that is governed by a law of nature, and thus is a judicial exception. The changes in the levels of lactoferrin in saliva, such as the level of lactoferrin below 7.43 µg/ml, of the subjects affected by Alzheimer’s disease occur naturally and apart from any human action. These changes are not part of Applicant’s invention. Furthermore, using an antibody that binds to a protein to determine the level of that protein in a sample is generally considered routine and conventional.
New claims 31-33 add a step of administering a treatment for Alzheimer’s disease if the level of lactoferrin is below 7.43 µg/ml, emphasis added. Thus, by broadest reasonable interpretation, the when 
For reasons fully explained earlier and reasons above, the rejection is maintained. 

Conclusion
13.	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA N CHERNYSHEV whose telephone number is (571)272-0870.  The examiner can normally be reached on 9AM to 5:30PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/OLGA N CHERNYSHEV/            Primary Examiner, Art Unit 1649                                                                                                                                                                                            

March 31, 2021